DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1(and 2-6 by dependency are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a tipside of the arm latch" in line 5 and repeated in line 6.  There is excessive antecedent basis for this limitation in the claim. It is unclear it is the same or an additional tip side of the arm latch.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werk et al. (US 4,574,601).

Regarding claim 1, Werk et al. discloses A latch mechanism of a storage case in which a case cover is openably and closably connected to a case body, the latch mechanism comprising: 
a latch arm (38; Werk et al.)  connected to the case body; and 
an arm receiving portion (40; Werk et al.)  provided on the case cover, wherein a hook (39; Werk et al.) is formed on a tip side of the latch arm(Fig.4, right side of arm as on page; Werk et al.) , wherein a locking claw (Fig. 4, 40 receiving latch arm hook; Werk et al.)  is formed on a tip side of the arm receiving portion, and wherein the arm receiving portion is formed with an inclined surface (Fig.7, contact surfaces; Werk et al.)  that guides the hook toward a claw tip of the locking claw.

Regarding claim 2, Werk et al. discloses A The latch mechanism of a storage case according to claim 1, wherein the inclined surface(Fig. 7, 40; Werk et al.)   is formed on the arm receiving portion in a range from a position on a base end side from the locking claw to the claw tip (Fig. 7; Werk et al.)  .

Regarding claim 3, Werk et al. discloses A The latch mechanism of a storage case according to claim 1, further comprising: 
a connecting arm (33’; Werk et al.)  connected to the case body; and 
a repulsion spring (42; Werk et al.)  configured to repel a swing of the connecting arm, wherein the latch arm is connected to the connecting arm, wherein the connecting arm is configured to take a standing posture (unlatched Fig. 7; Werk et al.) in which the latch arm is pushed up and a lying posture  in which the latch arm is pulled down, and wherein in an open state of the latch mechanism, the connecting arm is held in the standing posture by a repulsive force of the repulsion spring, and in a closed state of the latch mechanism, the connecting arm is held in the lying posture by the repulsive force of the repulsion spring.
Note: recitation of direction without a frame of reference is relative terminology and can be given little to no patentable weight.

Regarding claim 4, Werk et al. discloses A The latch mechanism of a storage case according to claim 3, wherein a gripping portion (32; Werk et al.) is formed on a base end side of the latch arm, and wherein in a state in which the hook comes off the claw tip Fig. 7; Werk et al.) of the locking claw and the connecting arm swings from the standing posture to the lying posture (rotation of handle engaged and disengaged; Werk et al.), the hook abuts on the inclined surface and the gripping portion abuts on an upper surface of the case body.

Regarding claim 5, Werk et al. discloses A The latch mechanism of a storage case according to claim 4, wherein the connecting arm is connected to the case body via a first swinging pin (34; Werk et al.), wherein the latch arm is connected to the connecting arm via a second swinging pin (37; Werk et al.), and wherein in the state in which the hook comes off the claw tip of the locking claw and the connecting arm swings from the standing posture to the lying posture, a center of the second swinging pin is located on a side closer to the center of the second swinging pin (Fig. 4 over center configuration; Werk et al.)when the connecting arm takes the standing posture than a straight line connecting a point where the hook abuts on the inclined surface and a center of the first swinging pin.

Regarding claim 6, Werk et al. discloses A The latch mechanism of a storage case according to claim 4, wherein in a state in which the hook abuts on the inclined surface and the gripping portion abuts on the upper surface of the case body (latched, Fig. 4; Werk et al.), the connecting arm is pushed up to a standing posture side by the repulsive force of the repulsion spring (42; Werk et al.)  .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/T. L. N./
Examiner, Art Unit 3675